PER CURIAM.
Petition for writ of certiorari in this case seeks review of an order of the Commission vacating an award of 10% permanent partial disability compensation and directing dismissal of the claim for lack of evidence of sufficient probative value.
We conclude that the findings of fact contained in the compensation order are wholly inadequate for an intelligent review. The petition should accordingly be granted, the order vacated, and the cause remanded by the Commission with directions for entry of an order in compliance with the requirements of the act and decisions thereunder.1
It is so ordered.
CALDWELL, C. J., and DREW, THORNAL, ERVIN and ADAMS, JJ., concur.

. Hardy v. City of Tarpon Springs, Fla.1955, 81 So.2d 503; Ball v. Mann, Fla.1954, 75 So.2d 758.